Citation Nr: 0434014	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  98-21 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, to include status-post L5-S1 discectomy with low 
back pain. 


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from January 1989 to January 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting in Oakland, 
California, in May 2003; a transcript of that hearing is 
associated with the claims file.

The Board observes that, following the receipt of the 
requested medical expert opinion, the veteran indicated that 
he did not waive his right to have his case remanded to the 
agency of original jurisdiction for review of the new medical 
opinion.  He specifically stated that he only disagreed with 
the disability percentage assigned to his back disorder by 
the medical expert.  The veteran is advised that the only 
issue currently before the Board is entitlement to service 
connection for a back disability.  Determination of the 
initial rating to be assigned to such back disability will be 
considered by the RO as a new issue in a subsequent rating 
decision.  Therefore, the Board finds that the veteran's 
claim of entitlement to service connection for a lumbar spine 
disability, to include status-post L5-S1 discectomy with low 
back pain, can be granted such that no prejudice results in 
deciding the claim without remanding it for initial review of 
the medical expert opinion by the RO.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In addition to denying service connection for a lumbar spine 
disability, to include status-post L5-S1 discectomy with low 
back pain, the September 1997 rating decision on appeal 
granted service connection for herpes simplex virus, 
evaluated as noncompensably disabling, effective October 30, 
1996.  Additionally, a November 1997 rating decision denied 
service connection for major depressive disorder with sleep 
problems, fatigue, and memory loss.  Thereafter, in November 
1997, the veteran entered a notice of disagreement as to the 
initial rating assigned to service-connected herpes simplex 
virus and the denial of service connection for lumbar spine 
disability, to include status-post L5-S1 discectomy with low 
back pain, and for major depressive disorder with sleep 
problems, fatigue, and memory loss.  The statement of the 
case issued in November 1997 addressed all of these issues.  
In his November 1998 substantive appeal (VA Form 9), however, 
the veteran limited his appeal as to the denial of service 
connection for a lumbar spine disability, to include status-
post L5-S1 discectomy with low back pain, and for major 
depressive disorder with sleep problems, fatigue, and memory 
loss.  

Also, in a February 1999 rating decision, issued prior to the 
case reaching the Board, the RO granted service connection 
for post-traumatic stress disorder (PTSD) with major 
depressive disorder, evaluated as 30 percent disabling, 
effective October 30, 1996.  Such is a full grant of the 
benefit sought on appeal.  Therefore, the issues of service 
connection for depressive disorder with sleep problems, 
fatigue, and memory loss, and the propriety of the initial 
rating assigned to service-connected herpes simplex virus are 
no longer before the Board.  


FINDING OF FACT

The veteran has a lumbar spine disability, to include status-
post L5-S1 discectomy with low back pain, which is 
etiologically related to his back injury during active 
military service.


CONCLUSION OF LAW

A lumbar spine disability, to include status-post L5-S1 
discectomy with low back pain, was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004)).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

As the Board's decision herein constitutes a complete grant 
of the benefit sought on appeal, no further action is 
required to comply with the VCAA and the implementing 
regulations that might otherwise be for consideration in the 
processing of this claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that while serving on active duty in 
January 1989, he injured his back when lifting an 80-pound 
seabag in an awkward manner.  The veteran claims that he 
sought in-service treatment and was diagnosed with mechanical 
low back pain.  Following such initial injury, he states that 
he had recurrent problems with his back while in the 
military.  The veteran contends that after discharge from 
service, he sought treatment for his back beginning in 
October 1995.  In April 1996, the veteran underwent a left 
L5-S1 hemilaminotomy and discectomy.  The veteran denies any 
post-service injury to his back.  As such, he claims that his 
current lumbar spine disability is related to his initial in-
service injury in January 1989 and, therefore, service 
connection is warranted.    

The relevant medical evidence of record includes the 
veteran's service medical records, VA treatment records dated 
October 1995 to January 2002, March 1997 and October 1997 VA 
examination reports, and a June 2004 medical expert opinion 
obtained by the Board. 

The veteran's service medical records reflect that in January 
1989, the veteran complained of low back pain for the prior 
four to five days.  He stated that he injured his back when 
lifting a seabag.  Physical examination revealed positive 
bilateral tenderness, but no paraspinous muscle masses.  
Range of motion was decreased in forward flexion and 
bilateral rotation.  Straight leg raising was negative.  Good 
alignment of the cervical, thoracic, and lumbar spines was 
also noted.  Mechanical low back pain was diagnosed.  The 
veteran's January 1993 separation examination revealed a 
normal clinical evaluation of the veteran's spine and other 
musculoskeletal systems.  He also denied recurrent back pain 
at that time.  

VA treatment records show an October 1995 notation reflecting 
complaints of low back pain with radicular pain in the left 
leg.  A December 1995 computed tomography (CT) test revealed 
a herniated disc at L4-L4 and L5-S1.  In February 1996, it 
was noted that the veteran had a left L5-S1 neuroforaminal 
impingement.  A March 1996 electromyograph (EMG) examination 
was normal.  At such examination, the veteran reported a 
five-year history of low back pain.  Also in March 1996, the 
veteran indicated that he had a seven-year history of low 
back pain, which occurred while he was in boot camp, and a 
two-year history of left S1 pain.  A magnetic resonance 
imaging (MRI) test revealed a large herniated nucleus 
pulposus at L5/S1 with extension into left neuroforaminal.  
In April 1996, the veteran had a left L5-S1 hemilaminotomy 
and discectomy.  The pre- and post-operative diagnosis was 
left L5-S1 bulging disc.  A July 1996 record reflects the 
veteran's reported history of injuring his back while in boot 
camp in 1989.  X-rays taken in November 1996 showed that all 
of the vertebral lamina appeared to be present.  Vertebral 
bodies demonstrated normal height, alignment, and alignment 
during flexion and extension maneuvers.  Disc space was 
minimally narrowed at L5-S1 and very small anterior spurs 
were seen at L4 and L5.  The bone mineralization was normal.  
A November 1996 MRI revealed post-surgical changes, status-
post left laminotomy at L5 and disc desiccation at L4-5 and, 
to a lesser extent, L5-S1.  Likely granulation tissue in the 
left lateral recess at L5-S1 anterior to, and slightly 
displacing, the exiting nerve root was also noted.  It was 
observed that a small component may represent disc 
protrusion.  In February 1997, the veteran reported recurrent 
back pain that was so severe that he was unable to tolerate 
standing, bending, or sitting for prolonged periods.  

At the March 1997 VA examination, the veteran reported 
injuring his lower back while in basic training in 1989.  He 
indicated that, since that time, the pain progressively 
worsened until 1996 when he was diagnosed with a ruptured 
disc at L4-5.  At that time, the veteran underwent a 
discectomy of the L4-5 disc.  Post-operatively, he indicated 
that he continued to have moderate, chronic pain in the lower 
back.  Such pain was aggravated by excessive or unguarded 
bending, twisting, or lifting.  It was noted that the 
veteran's aggravated back pain was associated with muscle 
spasms of several days duration.  The veteran denied any 
radiculopathy and did not wear a brace.  Upon physical 
examination, it was observed that the veteran had a four-inch 
scar over the lumbar spine.  No abnormality was noted.  Range 
of motion revealed extension to 30 degrees, with pain at 25 
degrees; flexion to 80 degrees; right and left lateral 
flexion to 40 degrees; and right and left rotation to 35 
degrees.  X-rays showed degenerative joint 
disease/degenerative disc disease at L4-5 and L5-S1.  The 
examiner diagnosed status-post operative degenerative joint 
disease, degenerative disc disease of the lumbosacral spine.  

A VA treatment record dated in March 1997 shows the veteran's 
reported history of injuring his back in 1989 in boot camp 
and his April 1996 back surgery.  Subsequent treatment 
notations reveal continued complaints of low back pain.  In 
September 1997, the veteran again reported chronic back pain.  
It was indicated that the veteran was there to receive an 
injection for his low back pain.  

An October 1997 VA neurological disorders examination 
reflects the veteran's reported in-service injury to his back 
with continuing back symptomatology.  His current complaint 
was pain in his back that was sometimes aggravated by 
activity.  Upon physical examination, a two-inch surgical 
scar in the midline of the low back that was nontender and 
nondepressed.  Stiffness and spasm of the back were noted 
along the lower lumbar paravertebral musculature.  There was 
decreased movement to the upper lumbar segments on forward 
flexion.  Range of motion revealed 80 degrees of flexion with 
a positive Gower's sign and evidence of pain; 20 degrees of 
right lateral flexion with pain; 20 degrees of left lateral 
flexion with pain; 10 degrees of extension with pain; 25 
degrees of right lateral rotation; and 25 degrees of left 
lateral rotation.  Toe and heel walk, and, extensor halluces 
longus musculature were within normal limits.  Deep tendon 
reflexes were bilaterally symmetric and within normal limits.  
Sensation and muscle strength were intact.  Straight leg 
raising at 60 degrees, however, provoked pain in the low back 
bilaterally without leg pain.  X-rays showed an impression of 
degenerative joint disease/degenerative disc disease at L4-5 
and L5-S1.  The examiner assessed lumbar strain with 
degenerative disc disease, status-post surgical treatment.    

VA treatment records dated in 1998, 2000, and 2001 continue 
to show complaints of low back pain.  A January 2002 
treatment note shows complaints of low back pain.  Upon 
physical examination, it was recorded that the veteran's back 
was diffusely tender across the L4-5 area on the right and 
left without spasm.  The assessment included low back pain, 
which was noted to be chronic.  

The Board in April 2004 requested an expert medical opinion 
through the Veterans Health Administration.  In June 2004 the 
Board received an opinion from the Chief of orthopedic 
services at a VA medical center.  The physician reported that 
he had reviewed the veteran's records and noted that the 
veteran served in the military from 1989 to 1993 and 
following discharge was diagnosed with a herniated disc at 
L5-S1.  It was noted that the veteran underwent a discectomy 
and at the present time was employed in a civilian job in a 
sedentary position and continued to experience low back 
discomfort and left leg pain periodically.  The physician 
stated that, upon reading the veteran's May 2003 hearing 
transcript and reviewing his medical records, it was his 
impression that the veteran did injure his back during his 
military training and the condition remained more or less 
dormant, allowing the veteran to complete his training and 
then serve the term of his commitment.  The physician opined 
that it was highly likely that disc lesion occurred early on 
with symptoms forcing the veteran to seek medical care during 
his time in the service and ultimate diagnosis through 
imaging studies and subsequent surgery.  As such, the 
physician stated that it was his opinion that the veteran 
suffered from disability, which was post-disc rupture and 
discectomy status, and generally, even with the best clinical 
results, carried a 15 percent to 20 percent of total body 
disability.  

Upon review of the evidence, it is clear that the veteran had 
a January 1989 in-service injury to his back.  He also has a 
current lumbar spine disability, which can be characterized 
as status-post L5-S1 discectomy with documented chronic low 
back pain.  Moreover, there is a competent medical expert 
opinion relating the veteran's current disability, described 
by the physician as post-disc rupture and discectomy status, 
to the veteran's January 1989 in-service back injury.  The 
Board attaches considerable probative value to the VHA 
opinion, especially because it is based on review of the 
veteran's medical records.  Therefore, the Board finds that 
the veteran's current lumbar spine disability, to include 
status-post L5-S1 discectomy with low back pain, is related 
to his back injury during his active military service.  As a 
result, service connection for such disability is warranted.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


ORDER

Service connection for a lumbar spine disability, to include 
status-post L5-S1 discectomy with low back pain, is granted. 



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



